Me. Jus-tiob G-kbejst
delivered the opinion of the Court.
The plaintiff in error was indicted and convicted, under chapter 202, of- the Acts of 1909', making it unlawful for any person to draw a check upon a hank, where the drawer had not had an account within sixty days from the date of the check.
The so-called “Bad Check Law” of 1915 is not involved in this case. That law was enacted May 15, 1915, and the offense here charged was committed a month prior thereto.
It is conceded by the attorney-general that the plaintiff in error was not guilty of any fraud or had faith, in the transaction for which he has been indicted and convicted, under the act of 1909. That act is as follows:
An act to be entitled “An act to make it unlawful for any person, firm, or corporation to draw a check upon any other person, firm, corporation where the drawer of such check has not had an account or credit with the person, firm, or corporation upon whom such check is drawn within a period of sixty days from the date of the drawing of such check.”
Section 1. Be it enacted by the general-assembly of the State of Tennessee, that it is hereby declared to be unlawful for any person, firm, or corporation to draw any check upon any other person, firm, or corporation where the drawer of such check has not had an account or credit with the person, firm, or corpora*231tion upon whom such check is drawn within a period of sixty days from the date of the drawing of such check; and for any person drawing any check upon any person, firm or corporation knowing that there are not funds to meet the same and that the same will not he honored.
Sec. 2. Be it further enacted, that any person, firm, or corporation drawing a check upon any other per-son, firm, or corporation in violation of section 1 of this act, and the check is not paid by the hank or person on whom it is drawn, shall he guilty of a misdemeanor, and, upon conviction thereof, shall he fined not less than one hundred dollars ($100) nor more than two hundred and fifty dollars ($250) and imprisoned for a period of not less than sixty days nor more than ninety days.
Sec. 3. Be it further enacted, that this act take effect from and after its passage, the public welfare requiring it.
Passed April 20, 1900.
There is much controversy as to whether this statute applies to such a case as we have before us. We do not find it necessary to determine this question, inasmuch as the act is plainly unconstiutional.
In the brief of the attorney-general, it is said that two offenses are created by chapter 202, of the Acts of 1909: First, it is made a misdemeanor to issue a check on a person, firm, or corporation with whom the drawer has not had an account or credit for a period of sixty days prior to the date of the drawing of said *232cheek; second, it is made a misdemeanor for any person to draw such a check knowing that there are no fnnds to meet the same, and that the same will not be honored.
Obviously, this is a correct analysis of the body of the statute.
Looking to the caption, we find that it includes only .the one offense, to wit, the drawing of the check upon a bank where the drawer has had no credit within sixty days. The prohibition against the drawing' of .a check knowing that there are no funds to meet the same, and that the check will not be honored, is entirely without scope of this caption.
The act of 1909' contains two subjects, only, one •of which is indicated by the title, in violation of section 17, art. 2, of the Constitution of Tennessee.
This constitutional requirement has' been again elaborately considered at hhe present term and our cases all reviewed in State v. Cumberland Club, 9 Thompson (136 Tenn.), 84, 188 S. W., 583. Further .discussion here would be superfluous.
The-judgment of the trial court must accordingly be reversed and the case dismissed.